Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 1 of 7
                                                                                                            Y..

                                                                               Fi1ED !-'
                                                                                       ;
                                                                                       x                i
                                                                                                        3.f;,
                                                                                                                  4
                                                                                                                  9
                                                                                                                  :
                                                                                  ;EL
                                                                                    'hg7 u
                                                                                         7ût
                                                                                           '.
                                                                                            ,
                                                                                            '
                                                                                            J
                                                                                            R k
                                                                                              $
                           UNITED STATES DISTRICT CO U RT                       w L v:
                                                                                QTEVMN  $/
                                                                                         1 '.-Ai
                                                                                               '
                                                                                               2.I:
                                                                                                  '
                                                                                                  .'
                                                                                                   ,Z'
                                                                                                     1.'
                                                                                                       :
                                                                                                       tE '
                                                                                CuL-R'
                                                                                     ;'
                                                                                      x'tS !N'4-1 '-  ''
                                                                                                       I-
                           SO UTH ERN D ISTRICT O F FLO RIDA                     Sx
                                                                                  ,
                                                                                  vD.L
                                                                                     Y
                                                                                     ..
                                                                                      i'
                                                                                       e
                                                                                       *
                                                                                       F.i
                                                                                         -r
                                                                                          .
                                                                                          t..Jr2
                                                                                             ..f-
                                                                                                v
                                                                                                :(
                                                                                           . .-..1/
                                                                                                 ,.i
                                                                                                   .
                                                                                                   '
                                                                                                   5ktI
                                                                                                      r 'vlrzsr.-t
                                                                                                                 '
                                                                                                                 ;
                                                   '

                                    No.                ç-zz/v-J1mo,waa
                                                       .


   UNITED STATES O F AM ERICA

   V:.


   TEW N D.LM NG ,

         Defendant.
                                      /

                                C RIM INAL CO V ER SH EET

   1.    Did tbism atteroriginate from a m atterpending in theN orthem Region ofthe United
         StatesAttom ey'sO ffice priorto October 14,2003?           Y es X     No

                                            Respectfully subm itted,

                                            A RJAN A FAJAO O ORSH AN
                                            U N ITED STA TE ATTORN EY

                                     BY :
                                            JONA T N . SBORNE
                                            ASSIS AN T       ITED STA TES A TTO RN EY
                                            Florida       o.0095693
                                            11200 N W 20TH STREET
                                            M iam i,Florida 33172
                                            TEL (305)715-7649
                                             ionathan.osbom ertkusdoi.gov
Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 2 of 7



AO91(Rev.ll/l1) CriminalComplaint .

                               U N ITED STATES D ISTRICT C OURT
                                                       forthe
                                             SouthernDistrictofFlolida

              United StatesofAmerica                      )
                          V.                              )

                   Tevin D.Laing,
                                                          )
                                                          j
                                                          )
                                                                         g'Z799-kîl- nfen
                                                               CZSeNO.jjyr
                                                          )
                                                          )
                      De#ndantls)
                                          CR IM IN AL CO M PLAIN T
         1,thecomplainantin thisca-
                                  se,statethatthefollowing istruetothe bestofmy knowledgeand belief.
Onoraboutthedatels)of                 December2,2018         inthecountyof Mi  ami-Dadeand Palm Beach inthe
   Southem     Districtof               Florida      ,thedefendantts)violated:
        CodeSectîon                                             tveaaeDescrètion
21U.S.C.j841(a)(1)                       Conspiracytopossesswithintenttodistributeacontrolledsubstance
18U.S.C.j9244c)                          Useandcarryofafirearm inrel
                                                                   ationtoadrug-tramckingcrime
18U.S.C.jj922(g)(1)and2                  Possessionofafirearm andammunitionbyaconvi
                                                                                  ctedfelon



         TMscliminalcomplaintisbased on thesefacts:
Please see the attached Amdavit.




         d continuedontheattacbedsheet.

                                                                                       Complainant'
                                                                                                  sJf
                                                                                                    gna/ure
                                                                                J eph D.Lavelle,Speci
                                                                                                    alAgent-FBl
                                                                                       Printednametzxtfdtle

 Swornto beforemeand signed inmy presence.
                                                                            T
                                                                            '



 Date:         12/07/2018                                      K...-.....          -
                                                                                               *.
                                                                                                               ...
                                                                                         Judge'
                                                                                              ssignature

 city and state:                    Miami,Florida                    Hon.Andrea M.Simonton,U.S.MagistrateJudge
                                                                                        Printednametzo title
Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 3 of 7




                   AFFIDA W T IN SU PPO RT O F CR IM IN AT,C OM PLM NT

          1,Joseph D .u velle,being duly sw orn,attestand affirm the following:

          l.     Iam aSpecialAgentwiththeFederalBureauofInvestigation CTB1''),andhave
   been since January of 2010. I itrn currently assir ed to the M iam i Division-safe Streets Task

   Force and ViolentGang squad,wheremy dutiesincludethe investigation ofa variety offederal

   ofenses,including violationsofthefederalfrearm sand nrcoticslaws. 1am an investigativeor

   1aw enforcem entoftk erofthe United Statesw ithin the m eaning ofTitle 2 l,United States Code,

   Section 879,aswellasTitle 18,United StatesCode,Section 2516(1)(e). 1have successfully
   completedNew AgentsTraining atQllnntico,Virginia,and Ihavereceived specifcviolentgangs
   and hom icide related training. Based on m y training, experience, and participation in gang

   investigations,Iam fam iliarwith the m ethodsofoperation ofgangsand drug tram ckers.

          2.     'rhisAë davitissubmitted in supportofa criminalcomplaintagainstdefendant

   Tevin D.Laing (hereinaRer,ttLAING''orçttheDefendanf). Asexplained in detailbelow,I
   respectfully subm itthatthere isprobable cause to believe that,on oraboutD ecem ber2,2018,in

   M iam i-Dade Cotmty and Palm Beach County,in the Southern DistrictofFlorida,and elsewhere,

   the Defendantdid:(1)conspireto possesswith intentto distribute acontrolled substnce,in
   violation ofTitle21,UnitedStatesCode,Section 846.
                                                   ,(2)useorcarry afirearm dming and in
   relation to a drtlg-trafscking crime, in violation of Title 18,United States Code, Section

    924(c)(1)(A)(iii),
                     'and(3)possessaflrearm andammlmition asaconvictedfelon,inviolationof

    Title18,UnitedSttesCode,Sections922(g)(1)and2.
Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 4 of 7




                 The inform ation contained in thisA fsdavitisbased on m y personalknowledge as

   wellasinform ation relayed to m eby other1aw enforcem entofficersinvolved in thisinvestigation.

   The information set forth in this A m davit is provided for the lim ited purpose of establislting

   probable cause forthe arrestofLAING .A ssuch,itdoesnotincludea11ofthe information know n

   to m e aboutthisinvestigation.
          4.     On or about December 2,20l8, at approxim ately 6:13 p.m .,law enforcem ent

   receivedemergencycallsinreferencetoavictim (hereinaRer,the'tvictim'')lyingontheground
   in an apadm entcom plex parking lot,located at3203M ahogany Drive,in Bom ton Beach,Florida.

   The callers indicated thatthe V ictim w as suffering from apparentgunshotwotm ds. He laterdied

   atDelray M edicalhospital. Prelim inary observation during the autopsy ofthe Victim show ed that

   he suflkred a gtm shotwotmd thatled to intem albleeding and lossoflife.

          5.      A fterthe shooting,responding offcers interviewed w iG esses and determ ined that,

   aherhearing gunshots,bystandersobserved the V ictim standing neartherearofablack Chevrolet

   Cam aro,w hich fled the apartm entcom plex as the V ictim stllmbled aw ay and fellto the r ound.

   Review of area traffic e>m eras revealed im ages of the Chevrolet Cam aro fleeing the scene.

   Respondingoffcersalsorecoveredatleasttllree(3)g-millimetercartridgecasings,approximately
   seven(7).40calibercartridgecasings,andseveralbulletprojectiles.l
           6.     Atthattim e,law enforcem entreview ed the V ictim 'stelephone callhistory in the

    hours leading up to the shooting and determ ined thatthe Victim w as in com m unication with a

    cellular telephone registered to LA ING . Further records analysis revealed that LAIN G is the

    registered ownerofa black ChevroletCam aro.




    118U.S.C.j921(a)(17)(A)desnes'Eammunition''asttammunition orcartridgecases,primers,
    bullets,orpropellentpowerdesir ed foruse in any flrearm .''
         Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 5 of 7




                   7.     ()n oraboutDecem ber3,20l8,law enforcem entinterviewed LATNG regarding the

            shooting. Aherbeing advised ofhisM iranda rights,LA ING adm itted thathe isadrug dealerand

            tlmthehad an ongoing drttg-trafficking relationship w ith theV ictim in which LA IN G supplied the

(
            V ictim with Percocet,a Schedule 11 conkolled substance,for street-level distribution in south

            Florida. W ithrespecttotheDecember2,2018incident,LAING admitttdthatheapeedtoconbuct

.
            aPercœettransactionwithSubject1,inMiami,Florida,which1edtotheshootingoftheVictim.
                   8.      Specifically,LA ING stated thatheap eed to distribute approxim ately l00 Percocet
J
            pillstoSubject1,inM inmi,withtheunderstandingthattheVictim wouldsellthepillsonbehalf
'
            ofSubject1. To thatend,on oraboutDecember2,2018,LAING metSubject1ataresidence,
:
11
--1
  .
'
)
.
1
,
.
            locatedat1751NW 50Street,inMiami,FloridaCçsubject1'sResidence').LAING thenprovided
(
ê
'
,
t
k           Subject1with thePercocetpills,inexchangefor$350.LAING and Subject1then kaveled in
è           LAm G 'S Cam aro to m eetthe Victim in Boynton Beach. According to LAING ,upon arrivalat
 .
.,
 ,
2
.
.
!
'           the apartm ent com plex, the V ictim approached the passenger side of the vehicle and p eeted
$
!
'
ë           Subjectl.TheVictim thenapproachcdthedriversideoftheCamaro,whereLAING openedhis
;
'           door,atwhichtimeSubject1andLAING beganshootingattheVictim.
(                  9.      Accordingto LAING,Subject1fired attheVictim using a.40caliberhandgun;
j
?
'           and LAING shotatthe V ictim using a black g-m illim eterhandgun. A s the V ictim fell,I-A IN G

j
)
            andSubject1fledthesceneintheCamaro.Ahertheshooting,LAINGdroveSubject1backto
'
 (           MinmiandSubject1tooktheg-millimeterhandgunthatLAING usedtoshootattheVictim.
 i
 q
 .
                    10.    Based on the investigation,law enforcem entobtained a search walrantsigned by a
 #
 1
 '
 j
 t           Circui
                  tcourtJudgeoftheEleventhJudicialcircuitofFlorida,aut
                                                                     horizingthesearchofSubject
    2        l'sresidence,which agentsexecuted on oraboutDecem ber6,2018.U pon execution ofthe search
 (
 .
 J
 t           wanant,officersdetainedSubject1.Thesubsequentsearchoftheresidencerevealedaloaded.40
 ,f

 J
    )
                                                             3
     )

     1
     l
     i
     1
     1
I
             Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 6 of 7

         ,

                caliber W alther PPX sem i-autom atic pistol, with a cham bered rotmd, concealed in a clothes

                hamperinthebedroom ofSubject1.ThisfireannwasmanufacturedoutsidetheStateofFlorida.
                       11. Post-Miranda,Subject1statedtoagentsthatthedisputewiththeVictim concemed
)               adrug-tram ckingdebtowedtoLAING.Subject1furtheradmittedthatheandLAING shotatthe
I               Victim,andstatedthatLAING shotfirstandthenusedSubject1'sfirearm (the.40caliberW alther

,
                PPX)tocontinueshootingtheVictim aherLAm G'Spistoljammed.
t
'
j
.

                       12     Subsequent consensual review of text m essages in LA ING 'S cellular telephone
;
)                        *
.
,
1
p               revealed m essages between N ovem ber and D ecember 2018, wherein LA IN G and the Victim

-
                mrangedM nsactionsand discussedquantitiesand pricesfornarcoticstransactions. LAING and

:
)
1               theVictim alsodiscussedthepotencyoftheirdrugproductanditsapparenteffectonusers.
i
j
'
1
j                      13. A criminal records check indicates that LAW G has multiple prior felony
1
*
-
;               convictions,including convictionsforBurglary ofaDwelling (2014),GrandTheR (2014),and
(
?
)
.
E               MarijuanaPossessionwithIntenttoSell(2016and2017).2LAING hasnothadhisrighttopossess
1
.
(
)
.
E
y
'
q               a firearm orsm m unition restored.
)
?
t
I
1
y
                       14.    B% ed on the above facts,l subm it there is probable cause to believe that,on or
)
j
'



E               aboutD ecem ber2,2018,in M iam i-D adeColm ty and Palm Beach Colm ty,in the Southem D istrict
i
g'
 i
)               ofFlorida,andelsewhere.DefendantTevinD.LAm G did:(1)conspiretopossesswith intentto
1
ù
.

7               distributeacontrolledsubstance,inviolationofTitle21,UnitedStatesCe e,Section846;(2)use
)
:               orcarry a firearm during and in relation to a dnlg-traO cking crim e,in violation ofTitle 18,United
)
,                StatesCode,Section 924(c)(1)(A)(iii);and(3)possessaflrearm andammunition asaconvicted
(
t                felon,inviolationofTitle18,UnitedSttesCode,Sections922(g)(l)and2.
b
)
(
'




1
'
.
j
                 asubjectlisalsoaconvictedrelonand hasnothadu srigu topossessa nrearm restored.
                                                     ,

                                                                4
    '
    j.
    h
    .

    i
    l
            @
                Case 1:18-mj-03744-AMS Document 1 Entered on FLSD Docket 12/07/2018 Page 7 of 7




                            FURTH ER Y OUR AFFIAN T SAY ETH NA UG HT.


                                                                                  -
                                                                 sEpu D .L    ELLE,spEctxl-AG EN T
                                                                FEDERAL      REAU OF M ESTIGATION
;

                   Subscribed and sw orn to before
                   methisTthdayofDecember,2018.
;
)
'
)                                            <

)
.
                   H N ANDREA M .SIM ON ON
                        *

i                  UN ITED STATES M AG ISTRATE JUD GE
)
j
,

'
y
)
.



sl
',


(
'
.




'

(;
;(
.
q.


j

j
j
j
)
j
'
(
ï
1
!
i
    è
    (
    '
    )
    .

    t'
    )
    .




    -
    t
    )
    j
    r
    .

    ,




    1
    /
    )                                                       5
        1                               -
        '
        t
        l
        6
        1
        .
